— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered September 19, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed and the matter is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was not legally sufficient to support the defendant’s conviction (see, People v Padilla, 146 AD2d 813).
In view of our decision to reverse the judgment of conviction and to dismiss the indictment, we do not address the defendant’s remaining contentions. Mangano, J. P., Thompson, Eiber and Balletta, JJ., concur.